DETAILED ACTION
This is an Office action based on application number 15/760,770 filed 16 March 2018, which is a national stage entry of PCT/EP2016/070306 filed 29 August 2016, which claims priority to DE10 2015 217 840.4 filed 17 September 2015. Claims 1-17 and 19-21 are pending. Claims 9-16 and 20 are withdrawn due to Applicant’s election. Claim 18 is canceled.
Amendments to the claims, filed 28 September 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 September 2021 has been entered.
 
Withdrawn Rejections
The prior art rejections made of record in the previous Office action are withdrawn due to Applicant’s amendments in the response filed 28 September 2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5, 8, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McClure et al. (US Patent Application Publication No. US 2011/0212288 A1) (McClure) in view of Lemons (US Patent No. 4,221,619) (Lemons), Koeb et al. (DE10 2011 008 191 with citations taken from the provided machine translation) (Koeb), and Hartman et al. (US Patent Application Publication No. US 2011/0111234 A1) (Hartman).

Regarding instant claims 1, 3, 17, 19 and 21, McClure discloses a foam/adhesive composite (Title) produced by providing a foam substrate having a range of porosity, and providing a liquid adhesive having an appropriate viscosity sufficiently low enough to allow at least most of the foam cells to become impregnated with the liquid adhesive to form a substantially uniform distribution of the liquid adhesive (paragraph [0047]). The disclosure of “at least most of the foam cells to become impregnated with the liquid adhesive” is construed to meet the limitation that all the pores in the foam are completely filled with the adhesive.
	McClure does not explicitly disclose a method comprising applying the claimed specific adhesive components dissolved in a solvent that is eventually evaporated. McClure is silent with regard to the type of foam.
	However, Lemons discloses a sponge or foam carrier containing an adhesive (col. 2, lines 30-33) prepared by impregnating an open-cell flexible polyurethane foam with a controlled or predetermined amount of a liquid polymerizable resin system (col. 2, lines 39-44). Specifically, Lemons illustrates a method wherein a polyurethane sheet is sprinkled on both sides with a liquid resin adhesive, is passed under a series of rollers to permit absorption of the resin into the polyurethane sheet, is further cooled, and wound into a roll  (col. 5, line 49 to col. 6, line 16).
	Lemons further discloses that polyurethane foams do not react with the resin with which the sheet is to be impregnated, are resilient and are readily available (col. 4, line 62 to col. 5, line 2). 
	Lemons further discloses that the liquid resins suitable for use in the invention process include epoxy resins, particularly liquid glycidyl polyethers of polyhydric phenols such as the diglycidyl ether of bisphenol A (BPA) (col. 1, lines 11-30) (i.e., at least one reactive component) and hardening or curing agents for epoxies selected from aliphatic amines and polyamides (col. 3, lines 35-38) (i.e., at least one activator).
	Lemons teaches that the disclosed method permits the liquid adhesive resin to be mixed with its curing agent or hardener, and dispersed uniformly and accurately into the open-cell sponge carrier at a centrally located area. Furthermore, the specific adhesive is curable at ambient temperature (col. 3, lines 34-52).
	Further, Koeb discloses a double-sided pressure-sensitive adhesive system comprising a porous carrier material (Claim 1). Koeb further discloses that said adhesive system includes a silicone rubber resin as a toughening agent (paragraph [0019]) (i.e., at least one polymer).
	Hartman further teaches that a solvent reduces the viscosity of the adhesive paste (paragraph [0044]), and is also removed from the adhesive matrix prior to the completion of the final product (paragraph [0043]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to produce the foam/adhesive composite of McClure using the method, the adhesive, and the polyurethane foam of Lemons. The motivation for using the specific method would have been that the method permits the liquid adhesive resin to be mixed with its curing agent or hardener, and dispersed uniformly and accurately into the open-cell sponge carrier at a centrally located area. Furthermore, the motivation for using the specific adhesive would have been that it is curable at ambient temperatures. Further, the motivation for using polyurethane foams would have been that they are non-reactive with the impregnated adhesive, are resilient, and are readily available; furthermore, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	Further, it would have been obvious to include the silicone rubber resin of Koeb in the adhesive in order to impart toughness.
	Further, it would have been obvious to apply the adhesive in a solvent meant to be dried in order to lower the viscosity of the adhesive composition as disclosed by Hartman and desired by McClure.
	Therefore, it would have been obvious to combine Lemons, Koeb, and Hartman with McClure to obtain the invention as specified by the instant claims.
	
Regarding instant claim 2, Lemons discloses a method wherein both sides of a polyurethane sheet are sprinkled with a liquid resin adhesive and passes beneath and in contact with the lower surfaces of four successive squeeze rollers (col. 5, lines 49-56), which is construed to meet the requisite padding operation and passage via two roll pairs.

Regarding instant claim 4, as outlined in the rejection of claim 1, above, Lemons discloses a liquid adhesive comprising epoxy resins, particularly liquid glycidyl polyethers of polyhydric phenols such as the diglycidyl ether of bisphenol A (BPA) (col. 1, lines 11-30) (i.e., at least one reactive component ii) and hardening or curing agents for epoxies selected from aliphatic amines and polyamides (col. 3, lines 35-38) (i.e., at least one activator iii).
	Koeb further discloses a silicone rubber resin as a toughening agent (paragraph [0019]) (i.e., at least one polymer i).

Regarding instant claim 5, McClure is silent with regard to inductively heatable metals in finely divided are present in the adhesive.
	However, Lemons further discloses an aspect of the invention is that when the adhesive-impregnated carrier is raised to ambient temperature, the adhesive in the foam will return to liquid state and proceed to cure (col. 3, lines 44-47). It is the Examiner’s position that effective heat transfer throughout the adhesive-impregnated carrier would necessarily improve the rate and amount of curing of the adhesive.
	Further, Hartman discloses an organic adhesive having a higher thermal conductivity than other adhesives available (paragraph [0020]), wherein the adhesive comprises a thermally conductive filler in the form of a metal powder (paragraphs [0021-0025]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the thermally conductive filler of Hartman into the liquid adhesive of Lemons. The motivation for doing so would have been to increase the thermal conductivity of the adhesive, which would necessarily increase the ability of the adhesive to return to room temperature to effectively cure the adhesive when applied for its intended use.
	
Regarding instant claim 8, McClure discloses that at least most of the foam cells to become impregnated with the liquid adhesive to form a substantially uniform distribution of the liquid adhesive (paragraph [0047]).
	The prior art combination does not explicitly disclose the weight increase of the open-cell foam substrate after application of the liquid resin adhesive; however, the requisite weight increase is construed to be directly related to the amount of liquid resin adhesive impregnated into the open-cell foam substrate. Since the instant specification is silent to unexpected results, the specific amount of liquid resin adhesive impregnated into the open-cell foam substrate is not considered to confer patentability to the claims. As the uniform distribution of the adhesive in the foam carrier is a variable that can be modified, among others, by adjusting the amount of liquid resin adhesive applied to and impregnated into the open-cell foam substrate, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of liquid resin adhesive applied in the prior art combination to obtain the desired bonding properties (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McClure in view Lemons, Koeb, and Hartman as applied to claim 1 above, and further in view of Pufahl (US Patent No. (4,169,184) (Pufahl).

Regarding instant claim 6, McClure in view of Lemons, Koeb, and Hartman discloses the method of producing a flexible adhesive sheetlike structure as cited in the rejection of claim 1, above, but does not explicitly disclose the density of the flexible, open-cell polyurethane foam substrate.
	However, Pufahl discloses an adhesive coated impregnated polyurethane foam (Title) comprising a self-sustaining, continuous substrate or sheet material of high density, flexible, resilient, open-cell polyurethane foam having a reduced pore size (col. 3, lines 38-42). Pufahl further discloses that the sheet material has a high density with the range of 20 to 60 pounds per cubic foot (i.e., 320 to 961 kg/m3) (col. 7, lines 60-64).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the open-cell polyurethane foam having the density specified by Pufahl in the method of McClure in view of Lemons. The motivation for doing so would have been that such an open-cell polyurethane foam is an art-recognized foam substrate for the formation of an adhesive sheet that exhibits flexibility and resiliency.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McClure in view of Lemons, Koeb, and Hartman as applied to claim 1 above, and further in view of Magid et al. (US Patent No. 4,061,820) (Magid).

Regarding instant claim 7, McClure in view of Lemons, Koeb, and Hartman discloses the method of producing a flexible adhesive sheetlike structure as cited in the rejection of claim 1, above, but does not explicitly disclose the total solids content of the adhesive recited by the claim.
	However, Magid discloses an adhesive-containing material comprising a plastic foam material and an adhesive composition (Claim 1). Magid teaches that in producing the adhesive-containing material, the solids concentration of the adhesive is not a critical feature; however, conventional practice, well-known to those persons skilled in the art, has established that smooth flow from an applicator is accomplished by adhesive solutions having roughly 50% solvent and 50% solids (col. 5, lines 49-53).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to control the solid content of the adhesive of McClure in view of Lemons, Koeb, and Hartman to the amount prescribed by Magid. The motivation for doing so would have been to ensure that the adhesive has a smooth flow from the applicator.
	Therefore, it would have been obvious to combine Magid with McClure in view of Lemons, Koeb, and Hartman to obtain the invention as specified by the instant claim.

Answers to Applicant’s Arguments
In response to Applicant’s amendments, the grounds of rejection are altered. Applicant’s arguments regarding the prior art combination, however, are unpersuasive.
Applicant primarily contends that it would not have been obvious to combine the references as set forth in the prior art rejections to arrive at the claimed invention. Specifically, Applicant contends that the Examiner has not provided any evidence that persons skilled in the art would have readily recognized that modifying the viscosity of a known adhesive, through the use of a solvent, for a particular foam, serves as an equivalent method of achieving the desired impregnation. Applicant further argues that the Examiner has not explained why persons skilled in the art would have disregarded McClure’s express teachings to reach this alternative method.
	Applicant’s argument is unpersuasive. As cited in the prior art rejection above, one of ordinary skill in the art would be readily motivated to use the adhesive of Lemons because it is curable at ambient temperature and Koeb teaches that the addition of a silicone rubber resin increases the toughness of the adhesive. Furthermore, one of ordinary skill in the art would have been motivated to use the specific method of Lemons because it permits the liquid adhesive to be mixed with a curing agent or hardener and be dispersed uniformly and accurately into the open-cell sponge carrier at a desired location. Further, it would have been obvious to modify the viscosity of the adhesive such that sufficient impregnation is achieved. Furthermore, the prior art teaches that polyurethane-based foams are desirable because they are non-reactive with the impregnated adhesive, are resilient, and are readily available. Therefore, the prior art does teach that it would be obvious to select a particular adhesive and foam having a particular benefits (i.e., room temperature curability, non-reactivity, resiliency, and availability) and tailor the viscosity of said adhesive such that it readily impregnates the foam carrier. The ability to select the particular adhesive and foam carrier presents an advantage of selecting particular foam carriers and viscosity based only on their suitability with one another (e.g., that the unaltered viscosity of the adhesive is suitable for impregnation into the particular foam substrate) without regard to any other beneficial properties possessed by either the foam and adhesive.

Applicant further argues the merits of new claim 21, which requires winding up the flexible adhesive sheetlike structure to form a roll. Applicant points to FIG. 11 and paragraph [0047] of McClure that discloses that once the composite is formed, the composite is placed into contact with the surfaces of the parts to be joined. Applicant contends that McClure makes use of the composite while the liquid adhesive is still flowable. Applicant concludes that McClure teaches away from the invention of claim 21
	Applicant’s argument is unpersuasive. Nothing in McClure indicates that the composite requires the adhesive to be in liquid form to perform its intended use. Lemons teaches that it is possible to cool the adhesive and wind the polyurethane sheet into a roll, which one of ordinary skill in the art would conclude enhances the use of the adhesive composite through enhanced portability and storage.

Applicant further argues that the inventive method has a huge advantage over that of McClure. Specifically, Applicant points out that the instant method is divided into two independent steps wherein a liquid adhesive is penetrated into a foam and then increasing the viscosity of the adhesive after contacting the foam but before the use. Applicant contends that such an action allows the adhesive to stay stably in the foam cells.
	Applicant’s argument is unpersuasive. While McClure alone does not disclose the two part process of Applicant’s invention, the prior art combination, as a whole, obviates a method wherein an adhesive dissolved in a solvent is impregnated into a foam carrier and said solvent is then driven off. Therefore, any benefits exhibited by Applicant’s two-part process would necessarily be present in the method obviated by the prior art combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        10/19/2022